Case: 15-10487   Date Filed: 07/13/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10487
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:08-cr-60134-WPD-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

RONALD LAROSE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 13, 2015)

Before HULL, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-10487     Date Filed: 07/13/2015    Page: 2 of 4


      Ronald Larose, a federal prisoner, appeals pro se the denial of his motion to

reduce his sentence, 18 U.S.C. § 3582(c)(2), based on Amendment 782 to the

United States Sentencing Guidelines and the denial of his motion for

reconsideration, Fed. R. Crim. P. 35(a). Larose argues that the district court abused

its discretion in denying his motions because it improperly weighed the relevant

sentencing factors, 18 U.S.C. § 3553(a). We affirm in part and vacate in part.

      We review for abuse of discretion the denial of a motion to reduce a

sentence based on a later change in the Sentencing Guidelines. United States v.

Brown, 332 F.3d 1341, 1343 (11th Cir. 2003). And we review de novo the

jurisdiction of the district court. United States v. Oliver, 148 F.3d 1274, 1275 (11th

Cir. 1998).

      A district court must follow a two-step process in ruling on a motion to

reduce a sentence based on a later change in the Sentencing Guidelines. United

States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000). First, the district court must

recalculate the defendant’s sentence by “substituting the amended guideline range

for the originally applied guideline range.” Id. That is, “the court shall determine

the amended guideline range that would have been applicable to the defendant if

the amendment[] . . . had been in effect at the time the defendant was sentenced.”

U.S.S.G. § 1B1.10(b)(1). “All other guideline application decisions made during

the original sentencing remain intact.” Bravo, 203 F.3d at 780 (quoting United


                                          2
              Case: 15-10487     Date Filed: 07/13/2015    Page: 3 of 4


States v. Vautier, 144 F.3d 756, 760 (11th Cir. 1998)). Second, the district court

must decide whether to retain the original sentence or to resentence the defendant

under the amended guideline range based on the relevant sentencing factors, 18

U.S.C. § 3553(a). Bravo, 203 F.3d at 781; see also Vautier, 144 F.3d at 760 (“The

grant of authority to the district court to reduce a term of imprisonment [under §

3582(c)(2)] is unambiguously discretionary.”). The district court is “not required to

articulate the applicability of each factor as long as the record as a whole

demonstrates that the pertinent factors were taken into account.” United States v.

Williams, 557 F.3d 1254, 1256 (11th Cir. 2009) (internal quotation marks omitted).

      Under Federal Rule of Criminal Procedure 35(a), a district court may correct

a sentence for an “arithmetical, technical, or other clear error” within 14 days after

sentencing. Fed. R. Crim. P. 35(a). That 14-day deadline is jurisdictional. United

States v. Diaz-Clark, 292 F.3d 1310, 1317 (11th Cir. 2002); see also United States

v. Phillips, 597 F.3d 1190, 1196–97 (11th Cir. 2010). In Phillips, we held that

when a district court reduces a sentence under section 3582(c)(2) “the strictures of

Rule 35 apply.” 597 F.3d at 1197–99. We later held that the rationale of Phillips

extends to cases in which the district court denies a motion to reduce a sentence on

the merits because a “denial on the merits is still, in essence, a new sentence.”

United States v. Anderson, 772 F.3d 662, 667 (11th Cir. 2014).




                                           3
              Case: 15-10487     Date Filed: 07/13/2015   Page: 4 of 4


      The district court did not abuse its discretion when it denied Larose’s motion

to reduce his sentence. The district court correctly followed the two-step process

for deciding whether to grant Larose’s motion. The district court recalculated

Larose’s guideline range and weighed the relevant sentencing factors. The district

court acted within its discretion when it found that Larose’s original 151-month

sentence was necessary to protect the public, promote respect for the law, and act

as a deterrent. We affirm the denial of Larose’s motion to reduce his sentence.

      We cannot consider Larose’s arguments about the denial of his motion for

reconsideration. The district court lacked jurisdiction to deny Larose’s motion for

reconsideration more than 14 days after it had denied his motion to reduce his

sentence. Accordingly, we vacate that order.

      AFFIRMED IN PART AND VACATED IN PART.




                                         4